Filed pursuant to Rule 497(e)Registration No.333-143819 Prospectus datedMarch 18, 2009 $500,000,000 PROSPECT CAPITAL CORPORATION Common Stock Preferred Stock Debt Securities Warrants We may offer, from time to time, in one or more offerings or series, together or separately, up to $500,000,000 of our common stock, preferred stock, debt securities or rights to purchase shares of common stock, preferred stock or debt securities, collectively, the Securities, to provide us with additional capital.Securities may be offered at prices and on terms to be disclosed in one or more supplements to this prospectus.You should read this prospectus and the applicable prospectus supplement carefully before you invest in our Securities. We may offer shares of common stock at a discount to net asset value per share in certain circumstances.Sales of common stock at prices below net asset value per share dilute the interests of existing stockholders, have the effect of reducing our net asset value per share and may reduce our market price per share. Our Securities may be offered directly to one or more purchasers, or through agents designated from time to time by us, or to or through underwriters or dealers.The prospectus supplement relating to the offering will identify any agents or underwriters involved in the sale of our Securities, and will disclose any applicable purchase price, fee, commission or discount arrangement between us and our agents or underwriters or among our underwriters or the basis upon which such amount may be calculated.See "Plan of Distribution."We may not sell any of our Securities through agents, underwriters or dealers without delivery of the prospectus and a prospectus supplement describing the method and terms of the offering of such Securities.Our common stock is traded on The NASDAQ Global Select Market under the symbol "PSEC."As ofMarch 17, 2009, the last reported sales price for our common stock was $7.61. Prospect Capital Corporation, or the Company, is a company that lends to and invests in middle market privately-held companies.Prospect Capital Corporation, a Maryland corporation, has been organized as a closed-end investment company since April 13, 2004 and has filed an election to be treated as a business development company under the Investment Company Act of 1940, as amended, or the 1940 Act, and is a non-diversified investment company within the meaning of the 1940 Act. Prospect Capital Management LLC, our investment adviser, manages our investments and Prospect Administration LLC, our administrator, provides the administrative services necessary for us to operate. Investing in our Securities involves a heightened risk of total loss of investment and is subject to risks.Before buying any Securities, you should read the discussion of the material risks of investing in our Securities in "Risk Factors" beginning on page9 of this prospectus. This prospectus contains important information about us that you should know before investing in our Securities.Please read it before making an investment decision and keep it for future reference.We file annual, quarterly and current reports, proxy statements and other information about us with the Securities and Exchange Commission, or the SEC.This information will be available free of charge by writing to Prospect Capital
